Dayton, J. (dissenting).
The plaintiffs, on January 22, 1908, were appointed receivers of the Pennsylvania Tanning Company by .a decree of the Court of Common Pleas of Pennsylvania. A certified copy of the decree was admitted in evidence without objection. It appears therefrom that the receivers were empowered to “ bring, prosecute and defend all suits at law or in equity which in their judgment may be necessary for the preservation and protection of the property and interests under their care and control.” On March 23, 1908, one Richard D. IThtoif commenced an action in the Supreme Court, Rew York county, to recover $420.25 from the Pennsylvania Tanning Company and secured a warrant of attachment. The defendant and one Barton executed the undertaking on this attachment, binding themselves for $220.25 damages and costs if the suit failed or the attachment was vacated. On June 9, 1908, upon a motion made by these plaintiffs, as receivers, an order was entered *50vacating the attachment. On October 20, 1908, an assignment was made by the Pennsylvania Tanning Company to the receivers of “ whatever claim the company might have against the defendant Vreeland and his co-bondsman Barton.” By stipulation it appears that the Pennsylvania Tanning Company was indebted to E. E. Vreeland, a corporation, for advertising space and printed matter furnished between November 14, 1907, and February 5, 1908, to the amount of $601.87. This claim was assigned by E. E. Vreeland as an individual on September 12, 1908. The plaintiffs claimed that, for attorneys’ services and incidental disbursements, they were entitled to recover the full amount of the $220.25 for which the undertaking on attachment was given. The trial court gave judgment for $125. There is no objection to the amount awarded, by either side. Defendant claims that the assignment by the Pennsylvania Company to the receivers was insufficient and improper; that the title did not pass to the receivers; and that Vreeland had a right to set off an assigned claim of the corporation as against the action for damages. The assignment .upon its face is good and sufficient. The technical arguments advanced against it are unsound. It is made by the president of the corporation, bears the corporate seal, is acknowledged by the president, and in the acknowledgment the president swears that he affixed the seal and signed his name by order of the board of directors. The defendant claims further that the company could not properly assign this claim, because the decree enjoined them broadly from “ assigning any of the assets, or property, etc.” The closing sentence of this paragraph reads, however, “ or in any wise, dealing therewith (property, etc.) or in molesting or interfering with the full and absolute possession and control thereof by the said receivers.” It is doubtful if the assignment was necessary to enable the receivers to sue these bondsmen. But, in any event, the injunction was certainly not intended to prevent the Pennsylvania Tanning Company from making an assignment to its receivers, if such was necessary to complete a legal title. Such a contention is without merit. The attempted set-off cannot be allowed, for the reason that, at
*51the time of the insolvency, Vreeland, as an individual, had no claim against the Pennsylvania Tanning Company nor any accruing claim. He cannot, by an assignment of one of the creditors made nine months thereafter, acquire rights superior to the other creditors of the insolvent. Matter of Arlcell Publishing Co., 29 Misc. Rep. 145, Bischoff, J.
The judgment should be affirmed, with costs.
Judgment reversed and new trial ordered, with costs to appellant to abide event.